DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 5/20/2019.  Claims 2, 4, 6-7, 9, 11,  14-16, 18-20 and 24-25, amended.  Claims 3,  8, 10, 17,21-23, 26-58 and 60 canceled. Claims 1, 2, 4-7, 9, 11-16, 18-20, 24-25, 59,  and 61 are pending and an action on the merits is as follows.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7  page 4, line  3 .   Improper use of a period.  It is noted that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  at the end of a complete sentence that is a statemen
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,  2, 9, 16, 20, 24, 25,  59, 61 are rejected under 35 U.S.C. 102a1/a as being anticipated by Mickle et al. US Publication No. 2011/0298591.
Re Claim 1, Mickle discloses an article tracking system including: 
a) a plurality of tags, each tag being attached to a respective article in use (P16-21) and including: i) a power supply (Battery); ii) a tag transceiver (Transmitter maybe be part of a transceiver component that is capable of both transmitting and receiving RF signal) that transmits or receives messages; and iii) a tag processing device (p34, 36, 43-46; Figs. 1, 3, 5-7 items 30, 20 and 15);
 b) a number of tag readers, each tag reader including: i) at least one reader transceiver that transmits or receives messages; and, ii) a reader processing device in communication with the at least one tag reader (P50-51; Fig. 10); and, 
c) at least one processing system (central asset management computer system) in communication with the number of tag readers, and wherein in use each tag reader: 
i) generates a message; and, ii) transmits the message to one or more tags within an operating range of the reader (P50, P53; Fig. 9) , 
wherein ones of the one or more tags in a passive operating mode are responsive to the message to: (1) receive the message; (2) selectively change a tag operating mode; and, (3) if the message is a broadcast message, transmit a tag message at least partially indicative of an identity of the tag; iii) receives any tag messages; iv) generates location data at least partially indicative of a location of at least one tag using the identity of the at least one tag from any received tag messages; and, v) provides the location data to the at least one processing system, the at least one processing device being responsive to the location data to track the location of articles (P47, 53, 54 and 55).
Re Claim 2, Mickle discloses an article tracking system according to claim 1, wherein at least one of: a) in the passive operating mode the tag processing device does not transmit messages; and, b) in response to a broadcast message received from the tag reader, the tag processing device: i) enters an active operating mode; and, ii) transmits the tag message ( tags are in a sleep state (passive operating mode) wherein the processor does not actively transmit any messages (see Figs 1, 3, 5-7 and corresponding discussion regarding same) discloses that the tag is responsive to the message broadcast from the reader the tag processor enters an active mode and transmits a tag message (P47 and P53). 
Re Claim 9, Mickle discloses an article tracking system according to claim 1, wherein the tag is labelled with information including at least one of: a) machine readable coded data indicative of a tag identifier; b) coded data indicative of the identity of the tag; and, c) visible markings indicative of an identity of the tag (P52).  
Re Claim 16, Mickle discloses an article tracking system according to 1, wherein at least one of: 
a) the reader processing device causes the at least one reader transceiver to transmit at least one of :i) a broadcast message to cause the tag to enter an active operating mode; ii) a sleep message to cause the tag to enter a sleep operating mode; and, iii) a power message to cause the tag to enter a power off operating mode; and,  Page 5Docket No. CORE1 b) the at least one reader transceiver transmit the broadcast message to any tags within an operating range of the reader, a tag processing device being responsive to the broadcast message to transmit the tag message (P47, and 50-55).  
Re Claim 20,  Mickle discloses an article tracking system according to claim 1, wherein at least one of: a)the reader processing device:
 i) generates commands to cause the at least one reader transceiver to generate messages; and, ii) provides location data to the at least one processing system via a cellular communications network. b) the location data includes an indication of: i) a reader identifier indicative of an identity of the reader  (P50-55)  ; and, ii) a tag identifier indicative of an identity of the tag, and wherein the processing system:  Page 6Docket No. CORE1 (1) determines a reader location using the reader identifier; and, (2) determines an article identifier indicative of an identity of the article using the tag identifier and association data, the association data being indicative of an association between the article identifier and the tag identifier (P47, 52-55) ; and the at least one processing system is at least one of: (a) receiving an indication of an article identifier and a tag identifier during a registration process; and, (b) creates the association data using the received indication (P52).  
Re Claim 24, Mickle discloses an article tracking system according to claim 20, wherein at least one of the article identifier and tag identifier are determined by a scanner that scans machine readable coded data provided on at least one of the article and the tag (P50, P52) .  
Re Claim 25, Mickle discloses an article tracking system according to, claim 16, wherein at least one of: a) the at least one processing system at least one of: i) stores tracking data including an indication of the article location (P16, 21, 48, 53); and,ii) generates a representation including an indication of a location of the article; and the representation includes at least one of: (1) a map showing a location of the article; and, (2) one of a number of visual indicia, the visual indicia being selected at least partially in accordance with the location; and, b) the tag readers are provided at transit locations within a transport network.
Re Claim 59,  Mickle discloses an article tracking method using at least one tracking tag attached to an article in use, the method including in a tag processing device of the tag: a) in a passive operating mode, receiving messages from a tag reader; and, b) in accordance with a received message, at least one of: i) changing a tag operating mode; and, ii) generating a tag message for transmission to the reader, the tag message being at least partially indicative of an identity of the tag and being used in determining a location of the article (P50, P51, P54 and 47-53).  
Re Claim 61, Mickle discloses a method of tracking an article using an article tracking system including: a) a plurality of tracking tags, each tag being attached to an article in use; b) a number of tag readers; and, c) at least one processing system in communication with the number of readers, the method including: i) in the tag reader: (1) communicating with tracking tags to determine an identity of each tag; and, (2) generating location data at least partially indicative of a location of each tag; ii) in the processing system: (1) determining the location data; and, (2) using the location data to track the location of articles(p34, 36, 43-46, 560-53; Figs. 1, 3, 5-7 items 30, 20 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle et al. US Publication No. 2011/0298591 in view of Vijay-Pillai et al. US Publication No. 2006/0202804. 
Re Claims 4-5, Mickle discloses an article tracking system according to claim 1.
Mickle fails to disclose wherein the tag processing device: a) receives a sleep message from the reader; and, b) enters a sleep operating mode for a defined time period in response to receiving the sleep message, wherein in the sleep operating mode the tag processing device at least one of: i) does not respond to messages; and, ii) does not receive messages.  
However, Vijay-Pillai discloses wherein the tag processing device: a) receives a sleep message from the reader; and, b) enters a sleep operating mode for a defined time period in response to receiving the sleep message, wherein in the sleep operating mode the tag processing device at least one of: i) does not respond to messages; and, ii) does not receive messages (P22, 25, 28, 32, 34-35; Fig. 4).  
Vijay-Pillai also discloses wherein the sleep message is generated by the reader in response to receipt of the tag message(P22, 25, 28, 32, 34-35; Fig. 4). 
Given the teachings of Vijay-Pillai it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mickle  such that the tag processing device: a) receives a sleep message from the reader; and, b) enters a sleep operating mode for a defined time period in response to receiving the sleep message, wherein in the sleep operating mode the tag processing device at least one of: i) does not respond to messages; and, ii) does not receive messages.
Doing so would prolonging the power supply life of an RF transponder or tag (P11).
Re Claim 6, Mickle discloses an article tracking system according to claim  1 but fails to disclose wherein in response to a power message, the tag processing device enters a power off operating mode by deactivating the power supply.  
However, Vijay-Pilai discloses wherein in response to a power message, the tag processing device enters a power off operating mode by deactivating the power supply (P34, the primary tag circuitry is deactivated at step 420. This may be performed, for example, by disabling the primary tag circuitry's clock (e.g., using a stop-clock command, etc.), disconnecting the circuitry from its power supply (e.g., by toggling a power switch, etc.).
Given the teachings of Vijay-Pillai it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mickle such that wherein in response to a power message, the tag processing device enters a power off operating mode by deactivating the power supply.  
Doing so would prolonging the power supply life of an RF transponder or tag (P11).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle et al. US Publication No. 2011/0298591 in view of Delgado et al. US Publication No. 2012/0242453.
Re Claim 7) Mickle discloses  an article tracking system according to claim1,  wherein at least one of: a) the tag message includes: i) a tag identifier indicative of the tag identity (P52),
Mickle fails to disclose wherein at least one of: 1)  a power supply indicator indicative of a power supply status; and, (2) a temperature indicator indicative of the maximum and minimum temperature to which the tag has been exposed between interactions with a reader,  b) the tag transceiver is a Bluetooth transceiver; and, c) the tag further includes a passive RFID tag.
However,  Delgado discloses wherein at least one of: a) the tag message includes: at least one of: 1)  a power supply indicator indicative of a power supply status; and, (2) a temperature indicator indicative of the maximum and minimum temperature to which the tag has been exposed between interactions with a reader. b) the tag transceiver is a Bluetooth transceiver; and, c) the tag further includes a passive RFID tag (P2, P15, P23, P31; Fig. 2).
Given the teachings of Delgado it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mickle with 1)  a power supply indicator indicative of a power supply status; and, (2) a temperature indicator indicative of the maximum and minimum temperature to which the tag has been exposed between interactions with a reader,  b) the tag transceiver is a Bluetooth transceiver; and, c) the tag further includes a passive RFID tag.
As suggested by Delgado the indicators can be used to adapt the tag parameters (e.g., sensor schedule timing, trigger thresholds) in order to prolong battery life (P31).
 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle et al. US Publication No. 2011/0298591 in view of  Raphaeli et al. US Publication No. 2008/0186136.
Re Claim 19, Mickle discloses an article tracking system according to claim 1, but fail to disclose wherein the reader includes a plurality of reader transceivers that transmit or receive messages in parallel.  
Raphaeli discloses the reader includes a plurality of reader transceivers that transmit or receive messages in parallel (P47).  
Given the teachings of Raphaeli it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mickle with the reader includes a plurality of reader transceivers that transmit or receive messages in parallel.
Doing so would improve the accuracy of tag locations  by the reader.

Allowable Subject Matter
Claims 11-15 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in Re Claim 11:  none of the cited prior art of record, discloses, teach or fairly suggest at least a cover attached to the base to define an internal cavity containing tag components; and, c) bolts secured to opposing ends of the base to allow the tag to be coupled to a rail mounted on an unit loading device.  
The following is a statement of reasons for the indication of allowable subject matter in Re Claim 18:  none of the cited prior art of record, discloses, teach or fairly suggest at least wherein the at least one reader transceiver: a) receives a tag message; b) determines an identity of the tag from the tag message; and, c) provides a reader message to the reader processing device, the reader message being indicative of the identity of the tag, the reader processing device being responsive to the reader message to cause the at least one reader transceiver to generate at least one of a sleep message and a power message in accordance with the identity of the tag.  

Conclusion

The following reference is cited but not relied upon:  Rolin et al. discloses a method that  involves operating a transponder in a sleep mode .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887